Citation Nr: 1733975	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  99-11 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial increased rating for an irritable bowel syndrome with non-ulcer dyspepsia, evaluated as 10 percent from July 18, 1997 and as 30 percent from November 4, 2015. 

(The issues of entitlement to service connection for sleep apnea and for chronic obstructive pulmonary disease are the subject of a separate decision. Additionally, there is a pending notice of disagreement on the issue of competency which will also be separately addressed.)


REPRESENTATION

Appellant represented by:	Sean S. Twomey, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to May 1956 and from December 1957 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2012, the Board, in pertinent part, denied entitlement to an initial rating greater than 10 percent for service-connected gastrointestinal disorder. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). By Order dated in May 2013, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision. 

In September 2013, the Board remanded the appeal so that a travel board hearing could be scheduled. The Veteran subsequently withdrew this request. 38 C.F.R. § 20.704(e) (2016).

In June 2014, the Board again denied the claim for increase. In January 2015, the Board denied a Motion for Reconsideration.  

The Veteran appealed the June 2014 Board decision to the Court. In a June 2015 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding for further proceedings consistent with the motion. 

In November 2015, the Board remanded the appeal for additional development. 

In December 2015, the Veteran submitted a VA Form 21-22, Appointment of Individual as Claimant's Representative, in favor of the listed attorney. His representation is limited to the issue set forth above and does not extend to any other claim. See 38 C.F.R. § 14.631(f)(2) (2016).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The service-connected gastrointestinal disorder, characterized as irritable bowel syndrome and non-ulcer dyspepsia, is generally manifested by complaints of abdominal distress, to include vomiting, constipation, diarrhea, and reflux and the predominant disability picture is best reflected in Diagnostic Code 7319. 

2. For the period since February 3, 2009, the Veteran's service-connected gastrointestinal disorder has been manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress resulting in a severe level of disability. 

3. For the period prior to February 3, 2009, the Veteran's service-connected gastrointestinal disorder was not manifested by severe pathology to include diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 


CONCLUSIONS OF LAW

1. For the period since February 3, 2009, the criteria for a 30 percent rating, and no more, for an irritable bowel syndrome and non-ulcer dyspepsia, are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.113, 4.114, Diagnostic Codes 7319, 7346 (2016). 

2. For the period prior to February 3, 2009, the criteria for a rating greater than 10 percent for an irritable bowel syndrome and non-ulcer dyspepsia, were not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.113, 4.114, Diagnostic Codes 7319, 7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In June 2010, VA granted entitlement to service connection for irritable bowel syndrome and non-ulcer dyspepsia and assigned a 10 percent rating effective July 18, 1997. The Veteran disagreed with the rating and perfected this appeal. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's disability is evaluated as irritable colon syndrome (spastic colitis, mucous colitis, etc.).  That disorder is rated as follows: severe - diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress (30 percent); and moderate - frequent episodes of bowel disturbance with abdominal distress (10 percent). 38 C.F.R. § 4.114, Diagnostic Code 7319.

Considering the Veteran's dyspepsia and reflux type symptoms, Diagnostic Code 7346 is potentially for consideration. Under this provision a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrants a 60 percent rating. Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent rating; and with two or more of the symptoms for the 30 percent evaluation of less severity warrants a 10 percent evaluation. 38 C.F.R. § 4.114, Diagnostic Code 7346. 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14. 
38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 38 C.F.R. § 4.114.

On review, the Veteran's disability is primarily characterized by complaints of abdominal distress, to include vomiting, diarrhea, constipation and reflux and the predominant disability is best reflected in Diagnostic Code 7319. The Board further notes that the argument in this case consistently focuses on this diagnostic code. 

As noted, in May 2012 the Board denied entitlement to a rating greater than 10 percent. Pursuant to the April 2013 Joint Motion for Partial Remand, the parties agreed that the Board impermissibly relied upon factors outside the rating schedule to arrive at its conclusion, did not fully explain how it concluded the disability was only intermittent, did not consider relevant evidence, and did not adequately discuss staged ratings. Additionally, the parties to the joint motion found that the Board provided a conclusory explanation as to whether referral for extraschedular consideration was warranted. 

The Board again denied the claim in June 2014. Pursuant to the June 2015 Joint Motion for Remand, the parties agreed that the Board erroneously considered the ameliorative effects of medication. The Board also erred by not considering whether staged ratings were appropriate. The parties further noted that the Board should make appropriate credibility determinations and reweigh the evidence, specifically including the potentially favorable findings of the February 2009 and August 2009 examiners. 

On November 4, 2015, the Veteran underwent a VA intestinal conditions examination. He reported alternating diarrhea and constipation, nausea every day, vomiting nine to ten times a week, and tightness and indigestion. He reported experiencing episodes of bowel disturbance with more or less constant abdominal distress. 

In February 2017, the attorney argued that VA has four medical opinions, some dating back to 2009, demonstrating that the Veteran's symptoms are severe and there is no question he satisfies the criteria for a 30 percent rating. The attorney cited August and November 2015 statements from Dr. J.C., an August 2009 VA examination, and a February 2009 report from Dr. M.Z.J. 

In April 2017, the RO increased the rating for service-connected gastrointestinal disorder to 30 percent effective November 4, 2015, the date of the VA examination. This resulted in staged ratings. 

In June 2017, the attorney argued that as of at least February 2009, the Veteran met the criteria for a 30 percent rating. In support, the attorney referenced the February 2009 private record and the August 2009 VA examination.  

Records from Dr. M.Z.J. show the Veteran was seen on February 3, 2009. Following examination and diagnostic testing the assessment was chronic gastroesophageal reflux disease/dysfunctional bowel/irritable bowel syndrome/gastritis. In a February 28, 2009 report, Dr. M.Z.J. indicates that he completed a full evaluation of the Veteran's claims folder and also completed a full history and physical examination. He noted that the Veteran's "gastrointestinal illness is consistently characterized as a severe and predominantly chronic irritable bowel syndrome" and that the gastrointestinal symptoms include "ileus type symptoms with bloating, constipation, [gastroesophageal reflux disease], diarrhea, and other nonspecific bowel symptoms."

An August 2009 VA examiner noted that the Veteran's irritable bowel syndrome symptoms were "classic", with alternating constipation and diarrhea, as well as abdominal discomfort that is often relieved by defecation. 

An August 2015 statement from Dr. J.C. indicates the Veteran continued to have problems with abdominal pains, constipation, diarrhea and vomiting after many meals a week. A November 2015 statement from Dr. J.C. notes irritable bowel syndrome which historically started since at least 2009. He has been having alternating diarrhea and constipation along with abdominal pain on a daily basis. 

The above statements are in large part based on the Veteran's reported history. The claims folder also contains statements dated in 2013 from the Veteran's sister, his niece, and a friend attesting to frequent vomiting and gastrointestinal complaints. Lay persons are competent to report the frequency and severity of symptoms associated with irritable bowel syndrome. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge). The Board notes, however, that the record contains some inconsistent reports. That is, there are various medical records wherein the Veteran denied symptoms such as diarrhea or abdominal pain and his reports concerning the number of vomiting episodes also vary. Additionally, the October 2013 VA examination indicates that the Veteran did not have episodes of bowel disturbance with abdominal distress and further suggests that he had bulimia rather than irritable bowel syndrome. 

Notwithstanding, considering the joint motions and resolving reasonable doubt in the Veteran's favor, the evidence as of February 3, 2009 supports a finding that the disorder is severe under Diagnostic Code 7319. The overall evidence suggests a disability picture more nearly approximating diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. Thus, a 30 percent rating is warranted as of that date. This is the maximum schedular rating available under Diagnostic Code 7319. 

Even assuming, without conceding, that Diagnostic Code 7346 reflected the predominant disability, the criteria for a 60 percent rating are not met or more nearly approximated. While the Veteran reports pain and vomiting, objective evidence simply does not show material weight loss or any unintended weight loss, anemia, or other symptom combinations productive of severe impairment of health. 

Prior to February 3, 2009, the Board finds no basis for assigning a rating in excess of 10 percent. In making this determination, the Board has reviewed and considered the relevant evidence during this time period. 

An August 1998 VA record notes complaints of recurrent epigastric discomfort or pain. A January 1999 private record shows complaint of "kind of constant stomach problems". Objectively, the abdomen was benign and there was no evidence of abdominal pain, rebound or guarding. A March 1999 private medical record notes the Veteran continued to have regurgitation symptoms with vomiting. He also reported some diarrhea on an on and off basis. The physician noted that the Veteran really did not document any serious abdominal discomfort. At the September 1999 hearing on the underlying service connection claim, the Veteran reported vomiting one to three or four times a week. 

An August 2001 VA record noted complaints of chronic intermittent vomiting for three years. The Veteran denied abdominal pain but reported reflux symptoms. An October 2001 private record shows the Veteran was seen with complaints that his bowel habits were not the same anymore. He did not have nausea or vomiting. 

On VA examination in November 2001, the Veteran reported that he vomited small amounts of undigested food approximately twice a week. Objectively, the abdomen was obese, soft and nontender. The examiner stated there was no evidence of a deformity in the duodenum that was causing the gastrointestinal symptoms. There was a minor degree of esophageal reflux that may be causing his symptoms and this was apparently responsive to proton pump inhibitors. 

A January 2002 private record indicates the Veteran had been doing fairly well and the appellant actually showed some weight gain. Objectively, there was no dramatic change in bowel habits and no constipation or diarrhea. Regarding upper gastrointestinal symptoms, he reported chronic abdominal discomfort. 

On VA examination in June 2005 the Veteran complained of vomiting approximately four times a week. He was on Prevacid for his current gastrointestinal complaints with mild relief in the absence of any side effects. He currently had no diarrhea, constipation, distention or nausea. 

A July 2005 private record notes complaints of persistent abdominal pain with vomiting (about three times a week). There was no evidence of weight loss. 

On VA examination in December 2007, the Veteran reported upper abdominal pain primarily on the left, which he attributed to a duodenal bulb deformity which has not been demonstrated endoscopically. The pain occurred on average twice a day and was usually brought on by meals. There was no associated nausea, vomiting, hematemesis, or melena. Objectively, the abdomen was obese with good bowel sounds.  The abdomen was soft with mild epigastric tenderness without rebound guarding or masses. The Veteran's stomach disorder was attributed to gastritis, duodenitis and gastroesophageal reflux disease. 

A March 2008 private record documents complaints of on and off diarrhea and constipation for three weeks. He denied any abdominal pain.

On review, the Veteran's disability picture prior to February 3, 2009 did not more nearly approximate a severe level of impairment. While the Veteran had sporadic complaints of vomiting and on and off diarrhea and constipation, the overall evidence preponderated against finding more or less constant abdominal distress. As set forth, the Veteran denied abdominal pain on several occasions and his symptoms appeared to vary. 

As discussed, the Board finds the Veteran's predominant disability best reflected by Diagnostic Code 7319. In an effort to assist the Veteran, however, the Board has considered whether a 30 percent rating is warranted under Diagnostic Code 7346 for the period prior to February 3, 2009. While there was some evidence of epigastric distress, the symptoms shown were not productive of a considerable impairment of health. Specifically, there was no evidence of unintended weight loss or anemia. 

In August 2013, the attorney argued that the claim should be referred for an extraschedular rating. He contended that the symptoms of the Veteran's irritable bowel syndrome and dyspepsia have manifested in several ways not contemplated by the rating criteria such as daily abdominal pain, occasional difficulty swallowing, an inability to eat meat, and postprandial nausea and vomiting associated with left upper quadrant pain. He further argued that the record established that the condition caused a marked interference with employment in that it was "difficult to work and lead a normal life" and has "diminished his quality of life significantly."

With respect to an extraschedular rating under 38 C.F.R. § 3.321 (2016), the applicable rating criteria adequately contemplate the manifestations of the Veteran's irritable bowel syndrome and non-ulcer dyspepsia and the evidence does not show anything unique or unusual about this appellant's disability that would render the schedular criteria inadequate. The diagnostic codes considered specifically reference abdominal distress, diarrhea, constipation, pain, vomiting, and epigastric distress. The Board further notes that diseases of the digestive system generally produce a common disability picture characterized in the main by abdominal distress or pain, anemia and disturbances in nutrition, see 38 C.F.R. § 4.113, and the Veteran's complaints are arguably contemplated as such. There are no additional symptoms that are not addressed by the provisions of the rating schedule addressing the digestive system or accounted for by another service-connected disability (namely anxiety). The rating criteria are thus adequate and referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). Having determined that the rating schedule is adequate, the Board need not address whether there is evidence of frequent hospitalization or marked interference with employment.

Finally, the Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim of entitlement to a total disability rating based on individual unemployability is "part of," and not separate from, a claim of entitlement to an increased rating. In November 2013, the RO denied entitlement to a total disability rating based on individual unemployability. The Veteran disagreed with the decision and a statement of the case was furnished in November 2015. The Veteran did not perfect an appeal of this issue and the Board finds no basis for inferring an additional claim at this time. 




ORDER

For the period since February 3, 2009, a 30 percent rating for an irritable bowel syndrome and non-ulcer dyspepsia, is granted, subject to the laws and regulations governing the award of monetary benefits. 

For the period prior to February 3, 2009, an initial rating greater than 10 percent for an irritable bowel syndrome and non-ulcer dyspepsia, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


